MILLS, Judge.
Rodriguez appeals the Commission’s setting of his presumptive parole release date (PPRD). We affirm.
Rodriguez’s PPRD was computed by using matrix time ranges which came into effect after the commission of the crime but before his initial interview. His contention that this action violates the ex post facto clauses of the state and federal constitutions was addressed and rejected by this Court in Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982).
He further contends that the Commission’s failure to notify him of his PPRD within 45 days of the interview made the hearing examiner’s recommendation of a 36-month PPRD binding on the Commission. That argument has merit only where the Commission has set off indefinitely the establishment of an inmate’s PPRD for an impermissible reason, and where the Commission has not yet set a date for that inmate. Because Rodriguez was notified of his PPRD on 18 December 1981, his contention is without merit. Purnell v. Florida Parole and Probation Commission, 409 So.2d 1122 (Fla. 1st DCA 1982).
AFFIRMED.
WIGGINTON, J., concurs.
ERVIN, J., concurs in part and dissents in part with opinion.